Citation Nr: 1434759	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for adjustment disorder with depressed mood.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1965 to June 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and November 2011 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska.

In a June 2010 Board decision, the Veteran's claim for an increased rating for adjustment disorder with depressed mood, to include consideration of a TDIU, was denied.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  However, in October 2010, the Veteran filed a new claim for entitlement to a TDIU and for increased evaluations for all his service-connected disabilities, which with the exception of an increased rating for tinnitus, were adjudicated in the February 2011 rating decision.  In response, the Veteran filed a March 2011 notice of disagreement with respect to claims of an increased rating for adjustment disorder with depressed mood and a TDIU and thereafter timely perfected an appeal for these issues.  In September 2011, the Veteran filed a claim for an increased rating for bilateral hearing loss, and such was increased to 20 percent disabling in a November 2011 rating decision.  In response, the Veteran filed a June 2012 notice of disagreement and timely perfected an appeal thereafter.  Thus, these claims are properly before the Board, as listed on the title page.

The issue of an increased evaluation for tinnitus has been raised by the record, in an October 2010 general statement for an increase of all service-connected disabilities, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013). 

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that VA treatment records subsequent to the most recent, October 2011 VA examinations, indicate the Veteran's mental health and hearing loss may have worsened. Specifically, a May 2012 audiology clinic note revealed the Veteran believed his hearing had decreased since his last test, and furthermore, audiometric testing revealed his hearing had decreased 10 to 15 decibels in the mid-frequencies.  A June 2012 mental health note reported the Veteran had decreased interest, decreased motivation, feelings of hopelessness and helpless as well as suicidal ideation which consisted of feeling life was not worth living.  These symptoms were not reported at the October 2011 VA mental disorders examination.  Thus, as the severity of the Veteran's symptoms may have worsened for both disabilities and because last VA examinations were conducted in October 2011, new VA examinations are warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds additional development is necessary for the Veteran's TDIU claim.  The evidence of record indicates the Veteran has been self-employed as a farmer and rancher.  However, in an October 2010 statement the Veteran reported because of his low income status he had not had an annual income high enough to require a social security payment.  Consequently, another VA examination to address the whether the Veteran's service-connected disabilities, considered in combination, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience and to determine if his employment is reflective of marginal employment.  

A September 2012 supplemental statement of the case referenced review of VA treatment records not associated with the claims file.  Specifically, the September 2012 supplemental statement of the case referenced review of VA Nebraska-Western Iowa Health Care System records, dated from June 2012 through September 2012.  VA Nebraska-Western Iowa Health Care System records, to include records from the Grand Island Community Based Outpatient Clinic (CBOC), dated until August 2012, are associated with the claims file; however, VA treatment records, dated subsequent to August 2012, are not associated with the claims file.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Nebraska-Western Iowa Health Care System records, and any associated outpatient clinics, to include the Grand Island CBOC, since August 2012, and associate such evidence with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from VA Nebraska-Western Iowa Health Care System, and any associated outpatient clinics, to include the Grand Island CBOC, from August 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he provide any information and evidence which establishes that his self-employment as a farmer constitutes marginal employment based on low income status (i.e. annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person), and/or on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop). 

Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All necessary testing should be conducted.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected adjustment disorder with depressed mood.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected adjustment disorder with depressed mood, without regard to any non service-connected psychiatric disorders that may be diagnosed.  If the service-connected adjustment disorder with depressed mood manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported. 

The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  The Veteran should be provided a VA evaluation by a vocational specialist to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, considered in combination, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

A complete rationale for all opinions expressed must be provided.

6.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



